Exhibit 10.4

 

 

 

 

 

 

 

 

ASHLAND Global Holdings INC.

 

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

FOR CERTAIN EMPLOYEES

 

(Amended and Restated as of May 22, 2019)

 

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 1. PURPOSE AND EFFECTIVE DATE

1

1.1

Purpose

1

1.2

Restatement

1

1.3

Effective Date

1

1.4

Assignment and Assumption..

1

Article 2. DEFINITIONS

2

2.1

“Account”

2

2.2

“Ashland”

2

2.3

“Base Compensation”

2

2.4

“Base Compensation Deferrals”

2

2.5

“Basic Retirement Contribution”

2

2.6

“Beneficiary”

2

2.7

“Board”

2

2.8

“Cause”

2

2.9

“Change in Control”

2

2.10

“Code”

3

2.11

“Committee”

3

2.12

“Credited Service”

3

2.13

“Deferred Compensation Plan”

3

2.14

“Disabled” or “Disability”

3

2.15

“Effective Date”

4

2.16

“Effective Retirement Date”

4

2.17

“Election”

4

2.18

“Eligible Employee”

4

2.19

“Employer”

4

2.20

“Employer Contribution”

4

2.21

“ERISA”

4

2.22

“Excess Base Compensation”

4

2.23

“Excess Base Compensation Deferrals”

4

2.24

“Grandfathered Employee”

5

2.25

“Hercules Employee”

5

2.26

“Identification Date”

5

2.27

“Incentive Compensation”

5

 

i

--------------------------------------------------------------------------------


2.28

“Incentive Compensation Deferrals”

5

2.29

“Key Employee”

5

2.30

“Participant”

5

2.31

“Performance Retirement Contribution”

5

2.32

“Period of Service”

5

2.33

“Plan”

5

2.34

“Plan Year”

5

2.35

“Related Employer”

5

2.36

“Savings Plan”

5

2.37

“Separation from Service”

5

2.38

“SERP”

6

2.39

“Substitute Contribution”

6

2.40

“Unforeseeable Emergency”

6

2.41

“Valuation Date”

6

Article 3. PARTICIPATION

7

3.1

Participation

7

3.2

Termination of Participation

7

Article 4. EMPLOYER CONTRIBUTIONS

8

4.1

Substitute Contribution.

8

4.2

Other Employer Contributions.

8

4.3

Crediting Employer Contributions

9

Article 5. PAYMENT SCHEDULE AND FORM OF PAYMENT

10

5.1

Payment Schedule and Form of Payment

10

5.2

Time of Distribution or Transfer

10

5.3

Death Before Payment

10

Article 6. ACCOUNTS AND CREDITS AND FUNDING

11

6.1

Contribution Credits to Account

11

6.2

Earnings Credits to Account

11

6.3

Adjustment of Accounts

11

6.4

Establishment of Trust for Funding

11

Article 7. RIGHT TO BENEFITS

12

7.1

Vesting

12

7.2

Amount of Benefits

12

Article 8. DISTRIBUTION OF BENEFITS

13

 

ii

--------------------------------------------------------------------------------


8.1

Method and Timing of Distributions

13

8.2

Unforeseeable Emergency

13

8.3

Disability

13

8.4

Prohibition on Acceleration

13

8.5

Key Employees

13

8.6

Permissible Delays in Payment

14

Article 9. AMENDMENT AND TERMINATION

16

9.1

Amendment by Employer

16

9.2

Retroactive Amendments

16

9.3

Plan Termination

16

9.4

Distribution Upon Termination of the Plan

17

Article 10. PLAN ADMINISTRATION

18

10.1

Powers and Responsibilities of the Employer

18

10.2

Powers and Responsibilities of the Committee

18

10.3

Claims and Review Procedures.

18

10.4

Plan Administrative Costs

19

Article 11. MISCELLANEOUS

20

11.1

Unsecured General Creditor of the Employer

20

11.2

Employer’s Liability

20

11.3

Limitation of Rights

20

11.4

Anti-Assignment

20

11.5

Facility of Payment

20

11.6

Notices

21

11.7

Tax Withholding

21

11.8

Indemnification

21

11.9

Permitted Acceleration of Payment

21

11.10

No Guarantee or Employment or Participation

22

11.11

Unclaimed Benefit

22

11.12

Governing Law

23

11.13

Erroneous Payment

23

 




 

 

iii

--------------------------------------------------------------------------------

 

Article 1.  PURPOSE AND EFFECTIVE DATE

1.1Purpose

.  The purpose of this Plan is to provide benefits for certain employees that
supplements the limitation on compensation imposed by Section 401(a)(17) of the
Code (including successor provisions thereto) on the Savings Plan.  It is
intended that the Plan be maintained primarily for a select group of management
or highly compensated employees and be exempt from the Employee Retirement
Income Security Act of 1974, as amended.

1.2Restatement

.  The Ashland Global Holdings Inc. Supplemental Defined Contributions Plan for
Certain Employees was amended and restated on January 1, 2015, and further
amended on September 30, 2016, and is hereby further amended and restated as of
May         22, 2019.

1.3Effective Date

.  This Plan is effective January 1, 2015 except where a special effective date
is indicated herein.

1.4Assignment and Assumption. The Plan was assumed by Ashland Global Holdings
Inc. pursuant to the Assignment and Assumption Agreement, dated September 16,
2016 by and between Ashland Inc. and Ashland Global Holdings Inc.

1

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 2.  DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

2.1“Account”

means an account established for the purpose of recording amounts credited on
behalf of a Participant and any income, expenses, gains, losses or distributions
included thereon.  The Account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant pursuant to the Plan.  Separate Accounts shall be
established for a Participant by Plan Year and by type of contribution to the
Participant.

2.2“Ashland”

means Ashland Global Holdings Inc. and all of its present or future
subsidiaries.

2.3“Base Compensation”

means compensation paid to a Participant that is included in the definition of
Compensation for deferral purposes in the Savings Plan without giving effect to
any reduction required by Code Section 401(a)(17) and which is not Incentive
Compensation.

2.4“Base Compensation Deferrals”

means Base Compensation that is deferred into the Deferred Compensation Plan.

2.5“Basic Retirement Contribution”

means the Basic Retirement Contribution as defined in the Savings Plan.

2.6“Beneficiary”

means the persons, trusts, estates or other entities designated in writing by a
Participant, or otherwise entitled to receive benefits under the Plan upon the
death of a Participant.  If a Participant fails to designate a Beneficiary, then
the Participant’s Beneficiary shall be the Participant’s spouse or, if the
Participant does not have a spouse on the Participant’s date of death, the
Participant’s estate.

2.7“Board”

means the Board of Directors of Ashland Global Holdings Inc.

2.8“Cause”

, for Participants without a Change in Control agreement with Ashland, as
defined by Section 3.02 of the SERP, and, for Participants with a Change in
Control agreement with Ashland, as defined by the Participant’s Change in
Control agreement.

2.9“Change in Control”

shall be deemed to occur (1) upon approval of the shareholders of Ashland (or if
such approval is not required, upon the approval of the Board) of (A) any
consolidation or merger of Ashland (a “Business Combination”), other than a
consolidation or merger of Ashland into or with a direct or indirect
wholly-owned subsidiary, in which the shareholders of Ashland own, directly or
indirectly, less than 50% of the then outstanding membership interests or shares
of the Business Combination that are entitled to vote generally for the election
of directors of the Business Combination or pursuant to which shares of Ashland
would be converted into cash, securities or other property, other than a merger
of Ashland in which the holders of the Ashland shares immediately prior to the
merger have

2

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

substantially the same proportionate ownership of membership interests of the
surviving company immediately after the merger, (B) any sale, lease, exchange,
or other transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of Ashland, provided, however, that no sale,
lease, exchange or other transfer of all or substantially all the assets of
Ashland shall be deemed to occur unless assets constituting 80% of the total
assets of Ashland are transferred pursuant to such sale, lease exchange or other
transfer, or (C) adoption of any plan or proposal for the liquidation or
dissolution of Ashland, (2) when any person (as defined in Section 3(a)(9) or
13(d) of the Exchange Act), other than Ashland or any subsidiary or employee
benefit plan or trust maintained by Ashland, shall become the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 25% of Ashland’s shares outstanding at the time, without the approval
of the Board, or (3) at any time during a period of two consecutive years,
individuals who at the beginning of such period constituted the Board shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by Ashland’s shareholders of each new
director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period.

2.10“Code”

means the Internal Revenue Code of 1986, as amended.

2.11“Committee”

means the Compensation Committee of the Board and its designees.

2.12“Credited Service”

means a period of employment with the Employer or a Related Employer for which
credit is given under the Employer’s Adjusted Service Date policy in effect when
the Employee suffers a Separation from Service.

2.13“Deferred Compensation Plan”

means the Ashland Global Holdings Inc. Deferred Compensation Plan for Employees,
as may be amended from time to time.

2.14“Disabled” or “Disability”

means a determination by Ashland that the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Ashland or any Related Employer.  A Participant also will be considered disabled
if he is determined (a) to be totally disabled by the Social Security
Administration, or (b) to be disabled in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the requirements of Treasury
Regulation Section 1.409A-3(i)(4).  The Committee or its delegate shall
determine whether a Participant has incurred a Disability.

2.15“Effective Date”

means January 1, 2015 except where a special effective date is indicated herein.

2.16“Effective Retirement Date”

means:

(a)In General.  The Effective Retirement Date of an Employee that is a
Participant under this Plan is when:

3

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

(1)the Participant has at least five years of Credited Service; and

(2)attained the first day of the month following the date the Participant
incurred a Separation from Service –

(i)on or after the date the sum of the Participant’s Age and Credited Service is
80; or

(ii)on or after the date the Participant attains Age 55.

(b)Change in Control.  The Effective Retirement Date in the event of a Change in
Control of a Participant who has a Change in Control agreement with Ashland
shall be the first day of the month following (i) such Participant’s termination
for reasons other than Cause or (ii) such Participant’s resignation for “Good
Reason” (as that term is defined in the applicable Change in Control
agreement).  The Effective Retirement Date in the event of a Change in Control
of a Participant who does not have a Change in Control agreement, shall be the
first day of the month following such Participant’s termination for reasons
other than Cause.

2.17“Election”

means a Participant’s delivery of a notice of election, in writing or
electronically, to defer payment of all or a portion of his Employer
Contributions.

2.18“Eligible Employee”

means an employee of Ashland who is determined by the Employer to be a member of
a select group of management or highly compensated employees within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and who are classified in
base salary and grades 21 and above and are not eligible for the SERP as of the
Effective Date.

2.19“Employer”

means Ashland Global Holdings Inc., or any successor entity thereto.

2.20“Employer Contribution”

means the contributions provided in ARTICLE 4.

2.21“ERISA”

means the Employee Retirement Income Security Act of 1974, as amended.

2.22“Excess Base Compensation”

means compensation paid to a Participant that is included in the definition of
Compensation in the Savings Plan but that is in excess of the limitation in Code
Section 401(a)(17) and which is not Incentive Compensation.

2.23“Excess Base Compensation Deferrals”

means compensation that is deferred to the Deferred Compensation Plan other than
Incentive Compensation Deferrals.

2.24“Grandfathered Employee”

means the Grandfathered Employee as defined in the Savings Plan.

2.25“Hercules Employee”

means the Hercules Employee as defined in the Savings Plan.

4

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

2.26“Incentive Compensation”

means bonuses paid to Eligible Employees under any applicable incentive
compensation plans that are excluded from the definition of Compensation in the
Savings Plan and which is not Base Compensation.

2.27“Incentive Compensation Deferrals”

means Incentive Compensation that is deferred into the Deferred Compensation
Plan.

2.28“Key Employee”

means a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i)
who satisfies the conditions set forth in Section 8.5.

2.29“Participant”

means an Eligible Employee who commences participation in the Plan in accordance
with ARTICLE 3.

2.30“Performance Retirement Contribution”

means the Performance Retirement Contribution as defined in the Savings Plan.

2.31“Period of Service”

means a period of employment with the Employer or a Related Employer commencing
on the date an Employee works at least one hour for which the Employee is paid
and ending on the date such Employee suffers a Separation from Service.

2.32“Plan”

means this Ashland Global Holdings Inc. Supplemental Defined Contribution Plan
for Certain Employees, as amended from time to time.

2.33“Plan Year”

means each 12 month period ending on December 31st.

2.34“Related Employer”

means the Employer and (a) any corporation that is a member of a controlled
group of corporations as defined in Code Section 414(b) that includes the
Employer, and (b) any trade or business that is under Common Control as defined
in Code Section 414(c) that includes the Employer.

2.35“Savings Plan”

means the Ashland Inc. Employee Savings Plan, as amended from time to time.

2.36“Separation from Service”

means a Participant’s termination of employment with the Employer or Related
Employer for any reason other than death that meets the requirements of the
definition of “separation from service” set forth in Treasury Regulation Section
1.409A-1(h).  For purposes of determining whether a Separation from Service has
occurred, the 20% default threshold set forth in Treasury Regulation Section
1.409A-1(h)(1)(ii) shall be utilized.

2.37“SERP”

means the Ashland Inc. Supplemental Early Retirement Plan for Certain Employees,
as amended from time to time.

2.38“Substitute Contribution”

means the Employer Contribution provided in Section 4.1.

2.39“Unforeseeable Emergency”

means a severe financial hardship of the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the

5

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Participant’s Beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The purchase of a home and the payment of college tuition are
not unforeseeable emergencies.

2.40“Valuation Date”

means each business day of the Plan Year.

6

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 3.  PARTICIPATION

3.1Participation

.  Each Eligible Employee of the Employer shall be eligible for the Plan
immediately.  An Eligible Employee shall execute an Election in the form and
manner as deemed appropriate by the Committee or its delegate as provided in the
Deferred Compensation Plan detailing the timing of distribution of any portion
of the Participant’s Account attributable to Employer Contributions.  In the
event an Eligible Employee fails to complete an Election with respect to
Employer Contributions, such amount shall be paid in the means as detailed in
ARTICLE 5.

3.2Termination of Participation

.  The Employer may terminate a Participant’s participation in the Plan,
provided, however, any such termination at the direction of the Employer shall
not take effect until the first day of the next Plan Year.

7

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 4.  EMPLOYER CONTRIBUTIONS

4.1Substitute Contribution.

(a)Substitute Contribution.  The Employer will credit a Participant’s Account
with a Substitute Contribution in an amount equal to 4% of the Participant’s
Incentive Compensation, Excess Base Compensation and Excess Base Compensation
Deferrals for the Plan Year.

(b)Special Effective Date.  This Section 4.1 shall be retroactively effective as
of January 1, 2011.  No Participant benefit is reduced as a result of this
retroactive special effective date, and no matching contributions have accrued
or will accrue under this Plan.

(c)Freeze of Substitute Contribution. Notwithstanding the foregoing provisions
of this Section 4.1, no Substitute Contributions shall be credited to
Participants’ Accounts with respect to Participants’ post-September 30, 2016,
Incentive Compensation, Excess Base Compensation and Excess Base Compensation
Deferrals.

4.2Other Employer Contributions.

(a)Performance Retirement Contribution.  To the extent the Employer makes a
Performance Retirement Contribution under the Savings Plan for a Plan Year, the
Employer shall credit each Participant’s Account with a contribution equal to
the declared Performance Retirement Contribution under the Savings Plan
percentage multiplied by the Participant’s Incentive Compensation, Excess Base
Compensation and Excess Base Compensation Deferrals for the Plan
Year.  Notwithstanding the foregoing, a Performance Retirement Contribution will
only be credited to a Participant’s Account if the Participant has not Separated
from Service in the Plan Year. The foregoing Performance Retirement Contribution
provision shall only apply to Participants’ pre-October 1, 2016, Incentive
Compensation, Excess Base Compensation and Excess Base Compensation Deferrals.

(b)Basic Retirement Contributions.

(i)Basic Retirement Contribution for Participants Eligible for the Savings Plan
on or after January 1, 2011.  The Employer shall credit to the Account of each
Participant who is either (A)(1) a Hercules Employee, or (2) who became eligible
for the Savings Plan on or after January 1, 2011, and (B) who is not a
Grandfathered Employee, an amount equal to the Basic Retirement Contribution
based on percentage of the Participant’s Incentive Compensation, Excess Base
Compensation and Excess Base Compensation Deferrals determined in accordance
with the following tables:

Period of Service

 

Percentage of Applicable Compensation

 

 

 

0-10 Years

 

1.5%

11-20 Years

 

3.0%

21 or more Years

 

4.5%

 

8

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

(ii)Basic Retirement Contribution for Participants Eligible for the Savings Plan
as of December 31, 2010.  The Employer shall credit to the Account of each
Participant who was eligible for the Savings Plan as of December 31, 2010 and
who is not a Grandfathered Employee an amount equal to a Basic Retirement
Contribution based on percentage of the Participant’s Incentive Compensation,
Excess Base Compensation and Excess Base Compensation Deferrals determined in
accordance with the following tables:

Period of Service

 

Percentage of Applicable Compensation

 

 

 

0-10 Years

 

1.5%

11-20 Years

 

3.0%

21 or more Years

 

4.5%

 

plus, a transition contribution equal to:

Age as of January 1, 2011

Percentage of Applicable Compensation

 

 

40-44

2.0%

45-49

3.0%

50-54

4.0%

55 or greater

5.0%

 

(iii)Any Participant other than described in subsections (i) or (ii) immediately
above, shall not be entitled to a Basic Retirement Contribution under the Plan.

(iv)A Participant shall only be eligible to receive a Basic Retirement
Contribution under one subsection of this Section 4.2(b) during any given Plan
Year.  For purposes of this Section 4.2(b), Period of Service shall be
determined in accordance with the provisions of the Savings Plan.

(v)Notwithstanding the foregoing, a Basic Retirement Contribution will only be
credited to a Participant’s Account if the Participant has not Separated from
Service in the Plan Year.

(vi)Notwithstanding the foregoing, no Basic Retirement Contributions shall be
credited to Participants’ Accounts with respect to Participants’ post-September
30, 2016, Incentive Compensation, Excess Base Compensation and Excess Base
Compensation Deferrals.

(c)Discretionary Profit Sharing Contributions.  The Discretionary Profit Sharing
Contribution may be made by the Employer for the benefit of one or more
Participants in an amount determined solely by Employer for any Plan Year.
Notwithstanding the foregoing, no Discretionary Profit Sharing Contributions
shall be made after September 30, 2016.

4.3Crediting Employer Contributions

.  Each Participant shall be credited with the applicable Employer Contributions
in accordance with this ARTICLE 4, as soon as administratively feasible
following each Plan Year.

9

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 5.  PAYMENT SCHEDULE AND FORM OF PAYMENT

5.1Payment Schedule and Form of Payment

.  The Participant’s benefit under the Plan shall be distributed in accordance
with the Deferred Compensation Plan on the Participant’s Effective Retirement
Date (or as soon thereafter as reasonably possible), and held pursuant to the
terms of that the Deferred Compensation Plan.  Notwithstanding anything in the
Plan to the contrary, a Participant who is a Key Employee shall not have the
distribution of his benefit which is made on account of Separation from Service
commence on a date earlier than the first day of the seventh month following his
Separation from Service.

5.2Time of Distribution or Transfer

.  Subject to the required delay of a distribution of a Plan benefit for an
eligible employee who is a Key Employee, the transfer of a benefit provided in
this Section shall be paid by the later of (a) the end of the calendar year in
which occurs the Effective Retirement Date or (b) the 15th day of the third
calendar month following such date.

5.3Death Before Payment

.  If a Participant dies before his Effective Retirement Date, the benefit that
would have been paid to such Participant had he or she survived to his Effective
Retirement Date shall be transferred to the Deferred Compensation Plan and paid
to the Beneficiary designated by such Participant under the terms of that plan.

10

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 6.  ACCOUNTS AND CREDITS AND FUNDING

6.1Contribution Credits to Account

.  A Participant’s Account will be credited with the Employer Contributions
credited on his behalf under ARTICLE 4.  Separate Accounts shall be maintained
for each Participant and for each type of contribution.

6.2Earnings Credits to Account

.  The Participant’s Account shall be credited (or debited) on each Valuation
Date with income (or loss) based upon a hypothetical investment in any one or
more of the investment options available under the Plan, as prescribed by the
Committee or its delegate, for the particular Compensation credited.  The
crediting or debiting on each Valuation Date of income (or loss) shall be made
for the each respective Account.  All investments of a Participant’s Account
shall be valued at fair market value.  Additionally, all distributions,
investments and investment exchanges allowed and made under the Plan shall be as
of the relevant Valuation Date at fair market value.

6.3Adjustment of Accounts

.  Each Account maintained for a Participant shall be adjusted for interest
credits and any expenses allocable under the terms of the Plan to the
Account.  The Account shall be adjusted as of each Valuation Date to
reflect:  (a) the interest credits and expenses described in this ARTICLE 6; (b)
amounts credited pursuant to ARTICLE 4; and (c) distributions or withdrawals.

6.4Establishment of Trust for Funding

.  The Employer may but is not required to establish a trust to hold amounts
which the Employer may contribute from time to time to correspond to some or all
amounts credited to Participants under this ARTICLE 6.  If the Employer
establishes a trust, the provisions of Sections 6.4(a) and (b) shall become
operative.

(a)Grantor Trust.  Any trust established by the Employer shall be between the
Employer and a trustee pursuant to a separate written agreement under which
assets are held, administered and managed, subject to the claims of the
Employer’s creditors in the event of the Employer’s insolvency, until paid to
the Participant and/or his Beneficiaries.  The trust is intended to be treated
as a grantor trust under the Code, and it is intended that the establishment of
the trust shall not cause the Participant to realize current income on amounts
contributed thereto.  The Employer must notify the trustee in the event of a
lawsuit regarding the Plan or regarding its bankruptcy or insolvency.

(b)Investment of Trust Funds.  Any amounts contributed to the trust by the
Employer shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Committee or its delegate.

11

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 7.  RIGHT TO BENEFITS

7.1Vesting

.  Unless a Participant is terminated for Cause, a Participant shall have a 100%
nonforfeitable right to his Accounts representing Employer Contributions upon to
earlier of a Change In Control or the attainment of five years of Credited
Service.  Notwithstanding the preceding sentence, if a Participant is terminated
for Cause, the Participant shall forfeit all rights to his Accounts representing
Employer Contributions.

7.2Amount of Benefits

.  The vested amounts credited to a Participant’s Account as determined under
ARTICLE 4 shall determine and constitute the basis for the value of benefits
payable to the Participant under the Plan.

12

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 8.  DISTRIBUTION OF BENEFITS

8.1Method and Timing of Distributions

.  Except as otherwise provided under the Plan, including this ARTICLE 8,
distributions under the Plan shall be made in accordance with ARTICLE 5 of the
Plan.

8.2Unforeseeable Emergency

.  A Participant or a Participant’s legal representative may submit an
application for a distribution from the Participant’s Accounts because of an
Unforeseeable Emergency.  The amount of the distribution shall not exceed the
amount necessary to satisfy the needs of the Unforeseeable Emergency.  Such
distribution shall include an amount to pay taxes reasonably anticipated as a
result of the distribution.  The amount allowed as a distribution under this
Section shall take into account the extent to which the Unforeseeable Emergency
may be relieved by reimbursement, insurance or liquidation of the Participant’s
assets (but only to the extent such liquidation would itself not cause a severe
financial hardship).  The distribution shall be made in a single sum and paid as
soon as practicable after the application for the distribution on account of the
Unforeseeable Emergency is approved.  The provisions of this Section 8.2 shall
be interpreted and administered in accordance with applicable guidance that may
be issued by the Treasury.

8.3Disability

.  A Participant or a Participant’s legal representative may submit an
application for a distribution from the Participant’s Accounts because of the
Participant’s Disability.  The distribution shall be made in a single sum and
paid as soon as practicable after the application for the distribution on
account of the Participant’s Disability is approved.  The provisions of this
Section shall be interpreted and administered in accordance with applicable
guidance that may be issued by the Secretary of the Treasury.  If such guidance
should allow an election of a period of distribution at the time of the
application for a distribution on account of the Participant’s Disability then
the Plan shall allow such elections.

8.4Prohibition on Acceleration

.  Except as otherwise provided in the Plan and except as may be allowed in
guidance from the Secretary of the Treasury, distributions from a Participant’s
Compensation Account(s) may not be made earlier than the time such amounts would
otherwise be distributed pursuant to the terms of the Plan.

8.5Key Employees

.  In no event shall a distribution made to a Key Employee from his Accounts due
to his Separation from Service occur before the date which is six months after
his Separation from Service, or, if earlier, his date of death.  For purposes of
this Section 8.5, a Key Employee means a “specified employee” within the meaning
of Section 409A of the Code and using the identification methodology selected by
the Company from time to time. Installment distributions to a Key Employee that
are delayed due to the application of the requirements of this Section 8.5 shall
commence as of the earliest date permitted by Code Section 409A. This Section
8.5 shall not apply to any of the following distributions: (i) a distribution
upon the Participant’s Disability in accordance with Section 8.3 or upon a
Change in Control, provided that the Participant’s Separation from Service did
not precede such Disability or Change in Control; or (ii) an accelerated
distribution made in accordance with Section 11.9.

13

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

8.6Permissible Delays in Payment

.  Distributions may be delayed beyond the date payment would otherwise occur in
accordance with the provisions of ARTICLE 5 in any of the following
circumstances:

(a)Payments Subject to Code Section 162(m).  The Employer may delay payment if
it reasonably anticipates that its deduction with respect to such payment would
not be permitted due to the application of Code Section 162(m); provided,
however, that (i) the deduction limitation of Code Section 162(m) shall be
applied to all payments to similarly situated Participants on a reasonably
consistent basis; (ii) the payment must be made either during the Participant’s
first taxable year in which the Employer reasonably anticipates, or should
reasonably anticipate, that if the payment is made during such year, the
deduction of such payment will not be barred by application of Code Section
162(m) or during the period beginning with the date of the Participant’s
Separation from Service (or, if the Participant is a Key Employee, beginning
with the date that is six months after Separation from Service) and ending on
the later of the last day of the Employer’s taxable year in which the
Participant incurs a Separation from Service for the 15th day of the third month
following the Participant’s Separation from Service (or, if the Participant is a
Key Employee, the 15th day of the third month following the date that is six
months after Separation from Service); (iii) where any payment to a particular
Participant is delayed because of Code Section 162(m), the delay in payment will
be treated as a subsequent deferral election under Code Section 409A, unless all
scheduled payments to such Participant that could be delayed are also delayed;
and (iv) no election may be provided to a Participant with respect to the timing
of payment hereunder.

(b)Payments that would violate Federal Securities Laws or Other Applicable
Law.  The Employer may also delay payment if it reasonably anticipates that the
marking of the payment will violate Federal securities laws or other applicable
laws provided payment is made at the earliest date on which the Employer
reasonably anticipates that the making of the payment will not cause such
violation.

(c)Other Events and Conditions.  The Employer also reserves the right to delay
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

Except as may be otherwise required under Code Section 409A, a payment is
treated as made upon the date contemplated under the provisions of the Plan if
the payment is made at such date or a later date within the same calendar year
or, if later, by the 15th day of the third calendar month following the date
contemplated by the Plan.  If calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or Participant’s Beneficiary), the payment will be treated as made upon the
date contemplated by the Plan if the payment is made during the first calendar
year in which the payment is administratively practicable.  Similarly, if the
funds of the Employer are not sufficient to make the payment at the date
specified under the Plan without jeopardizing the solvency of the Employer, the
payment will be treated as made upon the date contemplated by the Plan if the
payment is made during the first calendar year in which the funds of the
Employer are sufficient to make the payment without jeopardizing the solvency of
the Employer.

14

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

If a payment is not made, in whole or in part, as of the date contemplated by
the Plan because the Employer refuses to make such payment, the payment will be
treated as made upon the date contemplated by the Plan if the Participant
accepts the portion (if any) of the payment that the Employer is willing to make
(unless such acceptance will result in forfeiture of the claim to all or part of
the remaining account), makes prompt and reasonable, good faith efforts to
collect the remaining portion of the payment and any further payment (including
payment of a lesser amount that satisfies the obligation to make the payment) is
made no later than the end of the first calendar year in which the Employer and
the Participant enter into a legally binding settlement of such dispute, the
Employer concedes that the amount is payable, or the Employer is required to
make such payment pursuant to a final and nonappealable judgment or other
binding decision.  For purposes of this paragraph, efforts to collect the
payment will be presumed not to be prompt, reasonable, good faith efforts,
unless the Participant provides notice to the Employer within 90 days of the
latest date upon which the payment could have been timely made in accordance
with the terms of the Plan and the Treasury Regulations promulgated under Code
Section 409A, and unless, if not paid, the Participant takes further enforcement
measures within 180 days after such latest date.  For purposes of this
paragraph, the Employer is not treated as having refused to make a payment where
pursuant to the terms of the Plan the Participant is required to request
payment, or otherwise provide information to take any other action, and the
Participant has failed to take such action.  In addition, for purposes of this
paragraph, the Participant is deemed to have requested that a payment not be
made, rather than the Employer having refused to make such payment, where the
Employer’s decision to refuse to make the payment is made by the Participant or
a member of the Participant’s family (as defined in Code Section 267(c)(4)
applied as if the family of an individual includes the spouse of any member of
the family), or any person or group of persons over whom the Participant’s
family member has effective control, or any person any portion of whose
compensation is controlled by the Participant or the Participant’s family
member.

15

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 9.  AMENDMENT AND TERMINATION

9.1Amendment by Employer

.  The Employer reserves the sole right to amend the Plan pursuant to a
resolution of the Board.  An amendment must be in writing and executed by a
representative of the Employer authorized to take such action.  The Employer
hereby reserves the right to amend the Plan without the consent of the
Participants in the future, as required to comply with any present or future
law, regulation or rule applicable to the Plan, including, but not limited to
Code Section 409A and all applicable guidance promulgated thereunder, and to
prevent any Participant from becoming subject to any additional tax or penalty
under Code Section 409A.  No amendment can directly or indirectly deprive any
current or former Participant or Beneficiary of all or any portion of his vested
Account which had accrued prior to the amendment, except to the extent required
by the Code or other applicable law.

9.2Retroactive Amendments

.  An Amendment made by the Employer in accordance with Section 9.1 may be made
effective on a date prior to the first day of the Plan Year in which it is
adopted.  Any retroactive amendment by the Employer shall be subject to the
provisions of Section 9.1.

9.3Plan Termination

.  The Plan will terminate automatically as of the date that no amounts remain
to be distributed under the Plan.

The Employer reserves the right to terminate the Plan and accelerate the time of
payment of all amounts to be distributed under the Plan in accordance with the
following provisions of this Section 9.3.  The Employer may make an irrevocable
election to terminate the Plan and distribute all amounts credited to all
Participant Accounts within the 30 days preceding or the 12 months following a
Change in Control.  For this purpose, the Plan will be treated as terminated
only if all other arrangements sponsored by the Employer or any Related Employer
immediately after the time of the Change in Control with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treasury Regulation Section 1.409A-1(c)(2) are terminated and
liquidated with respect to each Participant that experienced the Change in
Control, so that under the terms of the termination and liquidation all such
Participants are required to receive all amounts of compensation deferred under
the terminated arrangements within 12 months of the date the Employer
irrevocably takes all necessary action to terminate and liquidate the Plan and
such other arrangements.  In addition, the Employer reserves the right to
terminate the Plan within 12 months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to Section
503(b)(1)(A) of Title 11 of the United States Code, provided that amounts
deferred under the Plan are included in the gross incomes of Participants in the
earlier of (a) the taxable year in which the amount is actually or
constructively received, or (b) the latest of the following years: (1) the
calendar year in which the termination occurs, (2) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(3) the first calendar year in which payment is administratively
practicable.  The Employer retains the discretion to terminate the Plan if (1)
the termination does not occur proximate to a downturn in the financial health
of the Employer; (2) all arrangements sponsored by the Employer or any related
Employer that would be aggregated with any terminated arrangement under Treasury
Regulation Section 1.409A-1(c) if the same service provider participated in all
of the arrangements are terminated, (3) no payments other than payments that
would be payable under the terms of the arrangements if the termination had not

16

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

occurred are made within 12 months of the termination of the arrangements, (4)
all payments are made within 24 months of the termination of the arrangements,
and (5) neither the Employer nor any Related Employer adopts a new arrangements
that would be aggregated with any terminated arrangement under Treasury
Regulation Section 1.409A-1(c), if the same service provider participated in
both arrangements, at any time with the three year period following the date of
termination of the arrangement.  The Employer also reserves the right to
terminate the Plan and accelerate the time of payment of all amounts to be
distributed under the Plan under such conditions and events as may be prescribed
by the Commissioner in generally applicable guidance published in the Internal
Revenue Bulletin.

9.4Distribution Upon Termination of the Plan

.  Except as provided in Section 9.3, the Plan may not be terminated before the
date on which all amounts credited to all Participant Accounts have been
distributed in accordance with the terms of the Plan.

17

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 10.  PLAN ADMINISTRATION

10.1Powers and Responsibilities of the Employer

.  The Employer shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof.  The
Employer’s powers and responsibilities include, but are not limited to, the
following, which powers and responsibilities shall be exercised in its sole
discretion:

(a)To make and enforce such rules and regulations as it deems, in its sole
discretion, necessary or proper for the efficient administration of the Plan;

(b)To decide all questions concerning the Plan and the eligibility of any person
to participate in the Plan, in its sole discretion, subject to review by the
Committee or its delegate.

(c)To administer the claims and review procedures specified in Section 10.3;

(d)To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan
in its discretion;

(e)To determine the person or persons to whom such benefits will be paid in its
discretion;

(f)To authorize the payment of benefits;

(g)To comply with any applicable reporting and disclosure requirements of Part 1
of Subtitle B of Title 1 of ERISA;

(h)To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

(i)To allocate and delegate its responsibilities in its discretion, including
the formation of any administrative sub-committee to administer the Plan.

10.2Powers and Responsibilities of the Committee

.  The Committee or its delegate shall be responsible (a) for determining the
interest rate to credit to Participant’s Accounts pursuant to Section 6.3, and
(b) for the review of denied claims pursuant to Section 10.3(b) in its sole
discretion.  In the course of reviewing a denied claim, the Committee or its
delegate shall have the power to interpret the Plan, in its sole discretion, and
its interpretation thereof shall be final, conclusive and binding on all persons
claiming benefits under the Plan.

10.3Claims and Review Procedures.

(a)Claims Procedure.  If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Company.  If any such claim is wholly or partially denied, the Company or its
delegate will notify such person of its decision in writing.  Such notification
will contain (i) specific reasons for the denial, (ii) specific reference to
pertinent Plan provisions, (iii) a description of any additional material or

18

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

information necessary for such person to perfect such claim and an explanation
of why such material or information is necessary, and (iv) information as to the
steps to be taken if the person wishes to submit a request for review, including
a statement of the person’s right to bring a civil action under Section 502(a)
of ERISA following a denial on review.  Such notification will be given within
90 days after the claim is received by the Company (or within 180 days, if
special circumstances require an extension of time for processing the claim, and
if written notice of such extension and circumstances is given to such person
within the initial 90 day period).  If such notification is not given within
such period, the claim will be considered denied as of the last day of such
period and such person may request a review of his claim.

(b)Disability Claims Procedure. Notwithstanding Section 10.3(a) above, the
following will apply with regard to claims for a benefit which require a
determination of Disability (a “Disability Claim”), other than those Disability
Claims determined under the Plan solely by reference to whether the person is
entitled to disability-based benefits under the Social Security Act or under a
long term disability plan of the Company. The Company will notify the person of
the Company’s determination within a reasonable period of time, but in any event
within 45 days after receipt of the Disability Claim by the Company. The Company
may extend the period for making the benefit determination by 30 days if it
determines that such an extension is necessary due to matters beyond the control
of the Plan and if it notifies the person, prior to the expiration of the
initial 45 day period, of circumstances requiring the extension of time and the
date by which the Company expects to render a decision. The Company may further
extend the period for making the benefit determination by 30 days if it
determines that such an extension is necessary due to matters beyond the control
of the Plan and if it notifies the person, prior to the expiration of the first
30 day extension period, of the circumstances requiring the extension of time
and the date by which the Company expects to render a decision. Any notice of
extension under this 10.3(b) shall include the standards on which entitlement to
a disability-based benefit is based, the unresolved issues that prevent a
decision on the Disability Claim, and the additional information needed to
resolve those issues for which the person will be afforded at least 45 days
within which to provide the specified information. Any denial related to a
Disability Claim shall be written in a manner calculated to be understood by the
person and shall include the following: (i) the specific reason or reasons for
any denial, (ii) the specific Plan provisions on which any denial is based,
(iii) a description of any further material or information which is necessary
for the person to perfect his or her claim and an explanation of why the
material or information is needed, (iv) a statement of the person’s right to
seek review of the denial, including a statement of the person’s right to bring
a civil action under Section 502(a) of ERISA, (v) a discussion of the denial,
including an explanation of the basis for disagreeing with or not the following:
(a) the views presented by the person to the Plan of health care professionals
treating the person and vocational professionals who evaluated the person, (b)
the views of medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with a person’s claim denial, without regard to
whether the advice was relied upon in making the benefit determination, and (c)
a disability determination regarding the person presented by the person to the
Plan made by the Social Security Administration, (vi) if the denial is based on
a medical necessity or experimental treatment or similar exclusion or limit,
either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the person’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request, (vii) either the specific internal rules, guidelines,
protocols, standards or other similar criteria of

19

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

the Plan relied upon in making the denial or a statement that such rules,
guidelines, protocols, standards or other similar criteria do not exist, and
(viii) a statement that the person is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the person’s Disability Claim.

(c)Review Procedure.  Within 60 days after the date on which a person receives a
written notification of denial of claim (or, if written notification is not
provided, within 60 days of the date denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Company for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Company. The
Company will provide a review that takes into account all comments, documents,
records and other information submitted by the person without regard to whether
such information was submitted or considered in the initial benefit
determination. The decision on review will be made within 60 days after the
request for review is received by the Company (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Company or its delegate to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60 day period).  If the decision on review is not made within such
period, the claim will be considered denied. The Company or its delegate will
notify such person of its decision in writing.  Such notification will be
written in a manner calculated to be understood by such person and will contain
(i) the specific reason or reasons for any denial, (ii) the specific Plan
provisions on which any denial is based, (iii) a statement that the person is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents , records, and other information relevant to the
person’s claim for benefits, and (iv) a statement of the person’s right to bring
a civil action under Section 502(a) of ERISA.

(d)Review Procedure for Disability Claim Denial.  Notwithstanding Section
10.3(c) above, the following will apply with regard to appeals of Disability
Claims, other than those Disability Claims determined under the Plan solely by
reference to whether the person is entitled to disability based benefits under
the Social Security Act or under a long term disability plan of the Company. An
appeal of a Disability Claim must be brought within 180 days after receipt of
the notice of the claim denial.  Within 60 days after the Company receives a
properly filed request for review, the Company shall conduct such review and
advise the person in writing of its decision on review, unless special
circumstances require an extension of time for conducting the review. If an
extension of time for conducting the review is required, the Company shall
provide the person with written notice of the extension before the expiration of
the initial 60-day period, specifying the circumstances requiring an extension
and the date by which such review shall be completed (which date shall not be
later than 120 days after the date on which the Company received the request for
review). In such a review, the Company (i) will not afford deference to the
initial determination made by the Company and will designate an individual to
conduct the review process who is neither the individual who made the denial
that is the subject of the appeal nor the subordinate of such individual; (ii)
in the case of an appeal of any denial that is based in whole or in part on a
medical judgment, will consult with a health care professional who has
appropriate training and expertise in the field of medicine involved in the
medical judgment, and who was neither consulted in connection with the denial
that is the subject of the appeal, nor the subordinate of any such individual;
(iii) will identify any medical

20

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

or vocational experts whose advice was obtained on behalf of the Plan in
connection with a person’s claim denial, without regard as to whether the advice
was relied upon in making the benefit determination; and (iv) will provide the
person, free of charge, with (a) any new or additional evidence considered,
relied upon, or generated by the Plan in connection with the Disability Claim
and (b) the rationale for the determination on review. Such evidence and
rationale shall be provided as soon as possible and sufficiently in advance of
the date on which the written notice of the denial is required to be provided to
give the person a reasonable opportunity to respond prior to that date. Any
denial related to a Disability Claim shall be written in a manner calculated to
be understood by the person and shall include the following: (i) the specific
reason or reasons for any denial, (ii) the specific Plan provisions on which any
denial is based, (iii) a statement that the person is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents ,
records, and other information relevant to the person’s claim for benefits, (iv)
a statement of the person’s right to bring a civil action under Section 502(a)
of ERISA, (v) a discussion of the denial, including an explanation of the basis
for disagreeing with or not the following: (a) the views presented by the person
to the Plan of health care professionals treating the person and vocational
professionals who evaluated the person, (b) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with a
person’s claim denial, without regard to whether the advice was relied upon in
making the benefit determination, and (c) a disability determination regarding
the person presented by the person to the Plan made by the Social Security
Administration, (vi) if the denial is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the person’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request, and (vii) either the
specific internal rules, guidelines, protocols, standards or other similar
criteria of the Plan relied upon in making the denial or a statement that such
rules, guidelines, protocols, standards or other similar criteria do not exist.

(e)Exhaustion of Claims and Review Procedures. Following the exhaustion of the
claims procedures set forth herein and in the event of subsequent civil action,
the person shall be prohibited from presenting any evidence not considered by or
presented to the Company in accordance with the claims procedures hereunder. No
cause of action may be brought by a person who has received a claim denial later
than two years following the date of such claim denial.

10.4Plan Administrative Costs

.  All reasonable costs and expenses (including legal, accounting, and employee
communication fees) incurred by the Employer or Employer in administering the
Plan shall be paid by the Plan, to the extent not paid by the Employer.

21

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

Article 11.  MISCELLANEOUS

11.1Unsecured General Creditor of the Employer

.  The Plan at all times shall be entirely unfunded.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer or any
Related Employer.  For purposes of the payment of benefits under the plan, the
assets of the Employer or of any Related Employer shall be, and shall remain,
the general, unpledged, unrestricted assets of the Employer or of such Related
Employer, respectively.  The Employer’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise to pay money in the future.

11.2Employer’s Liability

.  The Employer’s liability for the payment of benefits under the Plan shall be
defined only by the Plan and by the Elections entered into between a Participant
and the Employer.  The Employer shall have no obligation or liability to a
Participant under the Plan except as provided by the Plan and an Election.

11.3Limitation of Rights

.  Neither the establishment of the Plan, nor any amendment thereof, nor the
creation of any fund or account, nor the payment of any benefits, will be
construed as giving to the Participant or any other person any legal or
equitable right against the Employer, the Committee or any Related Employer
except as provided herein; and in no event will the terms of employment or
service of the Participant be modified or in any way affected hereby.

11.4Anti-Assignment

.  Except as otherwise provided in connection with a division of property under
a domestic relations proceeding under state law and subject to Section 9(iii),
no right or interest of the eligible employees or retirees under this Plan shall
be subject to involuntary alienation, assignment or transfer of any kind.  An
eligible employee may voluntarily assign his rights under the Plan.  Employer,
the Board, the Committee and any of their delegates shall not review, confirm,
guarantee or otherwise comment on the legal validity of any voluntary
assignment.  Employer and its delegates may review, provide recommendations and
approve submitted domestic relations orders using procedures similar to those
that apply to qualified domestic relations orders under the qualified pension
plans sponsored by Employer.  A domestic relations order intended to assign a
benefit hereunder to a former spouse of an eligible employee must be delivered
to the Employer.  Employer will review the order to determine if it is
qualified.  Upon notification by the Employer that the order is qualified, the
spouse will be able to elect a distribution of the assigned benefit by the end
of the fifth calendar year following the calendar year during which the Employer
notifies the former spouse that the order is qualified.  In all events, the
entire assigned benefit must be distributed by the end of the fifth calendar
year following the calendar year during which the Employer notifies the former
spouse that the order is qualified.  Notwithstanding anything in the Plan to the
contrary, if an assigned benefit is equal to or less than the adjusted Code
section 402(g) limit it shall be distributed to the former spouse as soon as
administratively possible.  The Employer may prescribe procedures that are
consistent with this Section 11.4 and applicable law to implement benefit
assignments pursuant to qualified orders.

11.5Facility of Payment

.  If the Employer determines, on the basis of medical reports or other evidence
satisfactory to the Employer, that the recipient of any benefit payments under

22

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

the Plan is incapable of handling his affairs by reason of minority, illness,
infirmity or other incapacity, the Employer may disburse such payments to a
person or institution designated by a court which has jurisdiction over such
recipient or a person or institution otherwise having the legal authority under
State law for the care and control of such recipient.  The receipt by such
person or institution of any such payments, and any such payment to the extent
thereof, shall discharge the liability of the Employer for the payment of
benefits hereunder to such recipient.

11.6Notices

.  Any notice or other communication required or permitted to be given in
connection with the Plan shall be in writing and shall be deemed to have been
duly given (i) upon request, if delivered personally or via courier, (ii) upon
confirmation of receipt, if given by facsimile or electronic transmission, and
(iii) on the third business day following mailing, if mailed first-class,
postage prepaid, registered or certified mail as follows:

(a)If it is sent to the Employer or a Related Employer, it will be at the
address specified by the Employer; or

(b)If it is sent to a Participant or Beneficiary, it will be at the last address
filed with the Employer by the Participant (or Beneficiary).

11.7Tax Withholding

.  The Employer shall have the right to deduct from all payments or deferrals
made under the Plan any tax required by law to be withheld.  If the Employer
concludes that tax is owing with respect to any deferral or payment hereunder,
the Employer shall withhold such amounts from any payments due the Participant
or his Beneficiary, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation.  Tax, for purposes of this Section 11.7, means any federal, state,
local, foreign or any other governmental income tax, employment or payroll tax,
excise tax, or any other tax or assessment owing with respect to amounts
deferred, any earnings thereon, and any payments made to Participants or
Beneficiaries under the Plan.

11.8Indemnification

.  To the fullest extent allowed by law, the Employer shall indemnify and hold
harmless each member of the Committee and each employee, officer, or director of
the Employer or any Related Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorneys’ fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by the Employer or any Related
Employer.  Notwithstanding the foregoing, the Employer shall not indemnify any
person for any such amount incurred through any settlement or compromise of any
action unless the Employer consents in writing to such settlement or compromise.

11.9Permitted Acceleration of Payment

.  The Employer, in its sole discretion, may accelerate the time in which
payment shall be made under the Plan to: (a) an individual other than the
Participant as may be necessary to fulfill a domestic relations order within the
meaning of Code Section 414(p)(1)(B), (b) the extent reasonably necessary to
avoid the violation of an applicable federal, state, local, or foreign ethics
law or conflicts of interest law (including where

23

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

such payment is reasonably necessary to permit the Participant to participate in
activities in the normal course of his position in which the Participant would
otherwise not be able to participate under an applicable rule), determined in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(iii)(B), (c) pay the
FICA tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2) on
compensation deferred under the Plan, (d) pay the income tax at source on wages
imposes under Code Section 3401 or the corresponding withholding provisions of
the applicable, state, local or foreign tax laws as a result of the payment of
any FICA tax described in clause (c), and to pay the additional income tax at
source on wages attributable to the pyramiding Code Section 3401 wages and
taxes, (e) pay state, local, or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan before
the amount is paid or made available to the Participant, (f) pay the income tax
at source on wages imposed under Code Section 3401 as a result of the payment
described in clause (e) and to pay the additional income tax at source on wages
imposed under Code Section 3401 attributable to such additional Code Section
3401 wages and taxes, (g) satisfy the debt of a Participant to the Employer or
any Related Employer where such debt is incurred in the ordinary course of the
service relationship between the Participant and the Employer or Related
Employer, as applicable, the entire amount of the reduction in any Plan year
does not exceed $5,000, and the reduction is made at the same time and in the
same amount as the debt otherwise would have been due and collected from the
Participant, and (h) pay the amount required to be included in gross income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A.  The total payment under clauses (c) and (d) shall, in no event,
exceed the aggregate of the FICA tax and the income tax withholding related to
such FICA tax.  The total payment under clause (e) shall, in no event, exceed
the amount of such taxes due as a result of participation in the Plan.  The
total payment under clauses (e) and (f) shall, in no event, exceed the aggregate
of the state, local, and foreign tax amount, and the income tax withholding
related to such state, local, and foreign tax amount.  The total payment under
clause (h) shall, in no event, exceed the amount required to be included in
income as a result of the failure to comply with requirements of Code Section
409A.

11.10No Guarantee or Employment or Participation

.  Nothing in the Plan shall interfere with or limit in any way the right of the
Employer to terminate any Participant’s employment at any time and for any
reason, nor confer upon any Participant any right to continue in the employ of
the Employer or any Related Employer.  No employee of the Employer shall have a
right to be selected as a Participant under the Plan or, if selected, to
continue to participate for any Plan Year.

11.11Unclaimed Benefit

.  Each Participant shall keep the Employer informed of his current address and
the current address of his Beneficiary.  The Employer shall not be obligated to
search for the whereabouts of any person.  If the location of a Participant is
not made known to the Employer within three years after the date on which
payment of the Participant’s vested Account is scheduled to be made (or to
commence), payment may be made as though the Participant had died at the end of
the three-year period.  If within one additional year after such three-year
period has elapsed, or, within three years after the actual death of a
Participant, the Employer is unable to locate the Beneficiary of the
Participant, then the Employer shall have no further obligation to pay any
benefit hereunder to such Participant or Beneficiary or any other person and
such benefit shall be irrevocably forfeited.

24

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

11.12Governing Law

.  The Plan will be construed, administered and enforced according to the laws
of the State of Delaware without regard to principles of conflicts of law to the
extent not otherwise preempted by ERISA.

11.13Erroneous Payment

.  Any amount paid under this Plan in error to a Participant or to a
Participant’s Beneficiary shall be returned to the Employer.  A payment made in
error does not create on the part of the recipient a legally binding right to
such payment.

[signature page immediately follows]

 

25

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Ashland Global Holdings Inc. has caused its duly authorized
representative to execute the Plan, this 22nd day of May, 2019.

 

 

ASHLAND GLOBAL HOLDINGS INC.

 

 

 

 

 

By: /s/Anne T. Schumann                                    

 

Printed Name: Anne T. Schumann    

 

Title: SVP, CHRO & CIO

 

 

 

 

 

 

26

Ashland Global Holdings Inc.

Supplemental Defined Contribution Plan for Certain Employees

 